Electronically Filed
                                                      Supreme Court
                                                      SCWC-29454
                                                      09-DEC-2015
                                                      02:07 PM




                     SCWC-29454 & SCWC-29589 


           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 




         THOMAS FRANK SCHMIDT and LORINA JHINCIL SCHMIDT,

   Petitioners and Respondents/Plaintiffs-Appellants and Cross-

                            Appellees, 


                               vs. 


  HSC, INC., a Hawaiʻi corporation; RICHARD HENDERSON, SR., and 

                     ELEANOR R.J. HENDERSON,

   Respondents and Petitioners/Defendants-Appellees and Cross-

                           Appellants. 




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

          (ICA NOS. 29454 and 29589; CIV NO. 06-1-0228) 


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and

 Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused) 


          Respondents and Petitioners/Defendants-Appellees and

Cross-Appellants HSC, Inc., Richard Henderson, Sr., and Eleanor

R.J. Henderson’s Application for Writ of Certiorari, filed on
October 26, 2015, is hereby rejected.     It is further ordered

that the Petition for Writ of Mandamus, filed on October 26,

2015, is hereby denied as Petitioners failed to demonstrate that

they are entitled to such relief.     See Kema v. Gaddis, 91 Hawaiʻi

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).

          DATED: Honolulu, Hawaiʻi, December 9, 2015.

Paul Alston and                 /s/ Paula A. Nakayama
Kee M. Campbell
for HSC, Inc. et al.            /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
R. Steven Geshell and
Thomas P. Dunn                  /s/ Michael D. Wilson
for Schmidt et al.
                                /s/ Colette Y. Garibaldi




                                2